Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 and 21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 3 is indefinite as whether “the first pump” on line 3 is the only first pump or one of “at least one first pump”. 
Claim 4 recites the limitation "the first pump" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 21 recites the limitation "the blood circulation" in line 3 and “the intracorporeal blood circulation” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9 and 11 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7, 9 and 11 depend on the independent claim 1 which recites a first inlet  configured to introduce a bloodstream to be treated, into the system, a first blood treatment apparatus configured to receive the bloodstream to be treated and form a first-treated bloodstream, a second blood treatment apparatus configured to receive the first-treated bloodstream and form a second-treated bloodstream, a third blood treatment apparatus configured to receive the second-treated bloodstream and form a third-treated bloodstream, and a first outlet configured to discharge the third-treated bloodstream from the system, wherein the first blood treatment apparatus is or comprises (a) an adsorber apparatus for removing configured to remove at least one exogenous and/or at least one endogenous pathogen, (b) a plasma separator apparatus for separating blood plasma from the other blood components, or (a) and (b), wherein the second blood treatment apparatus is designed as a dialysis apparatus, and wherein the third blood treatment apparatus is designed as (c) a gas exchange apparatus, and/or (d) a gas supply apparatus for supplying a gas or gas mixture into a stream of blood flowing through the third blood treatment apparatus, or both (c) and (d), and wherein the first, second, and third blood treatment apparatuses are sequentially connected, in series, in a functional state of system application between the first inlet and the first outlet of the system relative to a direction of blood flow of a bloodstream to be treated, and are configured to be consecutively perfused extracorporeally by the bloodstream to be treated, the first-treated bloodstream, and the second-treated bloodstream, respectively.  								Claim 7 recites that the adsorber apparatus and/or the plasma separator apparatus is/are arranged downstream of the gas exchange apparatus in the blood flow direction.  However, according to claim 1, the adsorber apparatus and/or the plasma separator apparatus is/are arranged upstream of the gas exchange apparatus in the blood flow direction.
Claim 9 recites that the adsorber apparatus and/or the plasma separator apparatus is/are arranged downstream of the dialysis apparatus in the blood flow direction. However, according to claim 1, the adsorber apparatus and/or the plasma separator apparatus is/are arranged upstream of the dialysis apparatus in the blood flow direction
Claim 11 recites that the dialysis apparatus is arranged downstream of the gas exchange apparatus in the blood flow direction. However, according to claim 1, the dialysis apparatus is arranged upstream of the gas exchange apparatus in the blood flow direction.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-2, 5-6, 8, 10, 12-20 are allowed.
Claims 3-4, 7, 9, 11 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 3-4, 7, 9, 11 and 21 have been considered but are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
5/20/22